Bliss, J. (dissenting).
This is an unopposed application for leave to prosecute as a poor person an appeal from a determination of the State Industrial Board. The petitioner alleges that he is totally disabled as the result of an industrial accident suffered by him while in the employment of the Metropolitan Life Insurance Company; that his claim for workmen’s compensation has been denied by the Industrial Commission and that an appeal is now pending in this court from that determination. He also shows that he is a poor person within the definition contained in section 199 of the Civil Practice Act, and asks leave of this court to prosecute such appeal as a poor person under the provisions of section 558 of the Civil Practice Act, as amended by chapter 722 of the Laws of 1935, in effect September 1, 1935. The application should be granted. Repeated efforts have been made during the past few years to liberalize our procedure and to make justice obtainable by those who are unable to bear the all too expensive costs of litigation. The amendments contained in chapter 722 of the Laws of 1935 are a result of these efforts. The statute should be given a most liberal construction and refusal to grant this application is not in consonance with its spirit or intent. This totally and apparently permanently disabled and impoverished litigant should be allowed his day in court.